UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 40-8B25 APPLICATION FOR EXTENSION OF TIME 811-03591 Investment Company Act File Number CALVERT VARIABLE SERIES, INC. (exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of principal executive offices) (Zip Code) 301-951-4800 (Registrant's telephone number) PART I RULE 8b-25 The Registrant files this Application for Extension of Time (“Application”) pursuant to Rule 8b-25 under the Investment Company Act of 1940, as amended (the “Investment Company Act”) (17 CFR 270.8b-25), respectfully requesting that the date for the timely filing of its Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company on Form N-Q (“Form N-Q”), which is filed pursuant to Rule 30b-15 under the Investment Company Act, be extended from November 29, 2011 to January 27, 2012, as permitted by Rule 8b-25. This Application relates solely to Calvert VP Income Portfolio (the “Portfolio”), one of seven series of the Registrant. Additional time is required in order to reflect appropriate adjustments and disclosure resulting from considerations that arose subsequent to the end of the reporting period for the Portfolio. Consequently, Registrant had insufficient time to finalize and file the Form N-Q for the Portfolio prior to the deadline. The Registrant’s Form N-Q for the Portfolio will be completed and filed with the Securities and Exchange Commission as soon as practicable. Rule 8b-25 under the Investment Company Act permits a registered investment company to file an application for an extension of time if it is impractical to furnish a required report. Because of the facts and circumstances described above, it is impractical for the Registrant to furnish a Form N-Q for the Portfolio by November 29, 2011. Furthermore, the Registrant strongly believes that the requested relief is consistent with the policies and purposes of the Investment Company Act as well as the protection of investors. PART II
